RECEIVED

JUL 2.4 2019 UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA
WESTERN OISTIGT GFLOUISIAN ALEXANDRIA DIVISION
ALEXANDRIA, LOUISIANA
LARRY DARNELL WHEELER, CIVIL DOCKET NO. 1:19-CV-443-P
Plaintiff
VERSUS JUDGE DRELL

WINN CORRECTIONAL, ET AL., MAGISTRATE JUDGE PEREZ-MONTES
Defendants

JUDGMENT

For the reasons stated in the Report and Recommendation of the Magistrate
Judge previously filed herein, and after a de novo review of the record including the
objection filed by Petitioner, and having determined that the findings and
recommendation are correct under the applicable law;

IT IS ORDERED that his complaint (Doc. 1) be DENIED and DISMISSED
with prejudice under as frivolous 28 U.S.C. §§1915(e)(2)(b) and 1915A as it fails to
state a viable claim for the deprivation of constitutional rights.

SIGNED this Le day of July 2019, at Alexandria, Louisiana.

DEE D. DRELL
UNITED STATES DISTRICT JUDGE
